Citation Nr: 0909388	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for psychiatric 
disability, to include post traumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant
Appellant's wife
Appellant's daughter


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1952 to 
November 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from respective November 2004 and May 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Portland, Oregon, and Seattle, Washington, which 
respectively found that the Veteran had not submitted new and 
material evidence to reopen claims of entitlement to service 
connection for PTSD and a heart condition.  The RO in 
Seattle, Washington, currently has jurisdiction of the 
Veteran's claims.

The Veteran testified in regard to his claim of entitlement 
to service connection for a psychiatric disability, to 
include PTSD, at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in February 2009.  A 
transcript of the hearing is of record.  

The issues have been re-characterized to comport to the 
evidence of record.

The RO addressed the new and material evidence issues in the 
rating decisions on appeal and found that the Veteran had not 
submitted new and material evidence for either of the claims.  
Regardless of the RO's action, the Board must decide whether 
the Veteran has submitted new and material evidence to reopen 
the claims of service connection.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The issues of entitlement to service connection for a 
psychiatric disability, to include PTSD, and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a cardiovascular 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
psychiatric disability in January 1983.  The appellant 
received timely notice of the determination, but did not 
appeal, and that decision is now final.

2.  Evidence received since the January 1983 Board decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a psychiatric disability, to include 
PTSD.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for a psychiatric 
disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.156 (a) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's claim to reopen service connection for a 
psychiatric disability, to include PTSD, based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist, to include Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Given the favorable outcome noted below 
with respect to the new and material issue no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence to reopen a Psychiatric Disability 
Claim

The Veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disability, to include 
PTSD.

The RO originally denied the Veteran's claim of entitlement 
to service connection for a nervous condition September 1957.  
The Veteran did not appeal the September 1957 rating 
decision; so it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302, 20.1103 (2008).  In a January 1983 Board decision, 
the Veteran's claim of service connection for a psychiatric 
disability was not reopened.  The basis of the Board's 
decision was that although the Veteran submitted medical 
evidence that he had been diagnosed with a generalized 
anxiety disorder since the last final rating decision, there 
was no medical evidence of record indicating that the stress 
associated with the Veteran's military duties resulted in his 
development of a psychiatric disability.  That decision is 
now final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence submitted since January 1983 Board decision includes 
a May 2007 private psychological report, which notes that the 
Veteran meets the diagnostic criteria of PTSD, chronic, and 
for either a generalized anxiety disorder or an anxiety 
disorder not otherwise specified (NOS).  The psychologist 
opined that the sources of traumas for this condition were 
his military service.  

The May 2007 psychological report is new because it is not 
duplicative of evidence considered by the Board at the time 
of its January 1983 decision.  It also indicates that the 
Veteran's current psychiatric disability is related to 
service; which was the basis for the Board decision to not 
reopen the claim of entitlement to service connection for a 
psychiatric disability.  The examination report clearly 
relates to the unestablished fact; that is, whether the 
Veteran has a current psychiatric disability that is related 
to his military service as required by 38 C.F.R. § 3.303 
(2008).  

Likewise, the private psychologist's opinion regarding the 
etiology of the Veteran's current psychiatric disability is 
not cumulative or redundant of existing evidence, and 
presents a reasonable possibility of substantiating the 
claim.  

Accordingly, reopening the claim to entitlement to service 
connection for a psychiatric disability, to include PTSD is 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  




ORDER

New and material evidence has been submitted and the claim to 
reopen a claim of service connection for a psychiatric 
disability, to include PTSD; to this extent only, the appeal 
is granted.


REMAND

A.  Service Connection for a Psychiatric Disability, to 
include PTSD

The Veteran seeks service connection for PTSD for traumatic 
events that occurred while serving with the Navy aboard the 
USS Oriskany.  He testified at his February 2009 hearing that 
he witnessed several incidents in which planes crashed while 
landing on the ship, including personally seeing several crew 
members dying.  The Veteran has specified that he witnessed 
these plane crashes in May 1955, August 1955, and June 1956.  
A buddy statement from one of the Veteran's fellow servicemen 
notes that he witnessed a plane crash and big fire in June 
1955.  The Veteran has also submitted pictures of airplanes 
that crashed onto a ship, which he contends were taken at the 
time of one of the plane crashes that he witnessed while 
aboard the USS Oriskany.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  If VA determines the 
Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required.  See 38 U.S.C.A. § 
1154(b).  

Despite contacting the National Personnel Records Center 
(NPRC), the RO was unable to obtain the Veteran's personnel 
records.  The Veteran's DD-214 does indicate that he had 
active duty in the Navy from December 1952 to November 1956, 
that he had sea service for 2 years and 4 months, and that 
his last duty assignment was aboard the USS Oriskany.  He 
received the Korean Service medal.  The Veteran has 
consistently indicated that he served aboard the USS Oriskany 
from October 1954 to November 1956.  The Board finds that 
these contentions are credible and represent the dates the 
Veteran served on the USS Oriskany.  

In May 2008 the RO made a formal finding that the Veteran has 
not provided sufficient information regarding his claimed 
stressful events to send to the U.S. Army and Joint Services 
Research Center (JSRRC) for verification purposes.  However, 
in June 2008, the Veteran submitted statements in support of 
a claim for service connection for PTSD that note that he 
witnessed stressful events in May 1955, August 1955, and June 
1956 and, during his February 2009 hearing, introduced a 
buddy statement noting an accident and fire in June 1955.

The RO has made no attempt to verify the Veteran's claimed 
stressful events since its May 2008 formal finding, despite 
the Veteran providing specific dates and descriptions of the 
claimed stressful incidents.  To ensure that VA has met its 
duty to assist the appellant in developing the evidence in 
support of his claim pursuant to 38 U.S.C.A. § 5103A, and to 
ensure full compliance with due process requirements, this 
case must be remanded so that the RO can verify whether the 
stressful events actually occurred as the Veteran claims.  

B.  Service Connection for a Cardiovascular Disability

The Veteran indicated in his substantive appeal to the Board 
received in July 2006 that he wanted a hearing before the 
Board at a local VA office on this issue.  He reaffirmed his 
request in a January 2007 correspondence to the RO.  It does 
not appear that he subsequently withdrew his request and it 
does not appear that any action has been taken with regard to 
the request. 

On these facts, the Board finds that there remains an 
outstanding request for a Board hearing.  Pursuant to 38 
C.F.R. § 20.700 (2008), a hearing on appeal will be granted 
to an appellant who requests a hearing and is willing to 
appear in person.  Since the RO schedules Travel Board and 
Video hearings, a remand of this matter to the RO is 
warranted.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Explore all means, including contacting 
the U. S. Army and Joint Services Records 
Research Center (JSRRC), the National 
Archives, and/or the USS Oriskany's deck 
logs or any other ship's records to 
determine whether the stressful events the 
Veteran claims he witnessed actually 
occurred.  The Veteran claims that he 
witnessed airplane accidents on the deck of 
the USS Oriskany in May 1955, June 1955, 
August 1955, and June 1956.  The Board 
accepts that Veteran served aboard the USS 
Oriskany from October 1954 to November 
1956.  See, 38 U.S.C.A. § 1154(b); see also 
38 C.F.R. § 3.304(f).    

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal and allow an appropriate period 
of time for response.  

3.  The RO should schedule the Veteran for 
a Board hearing at the RO (Travel Board), 
pursuant to the Veteran's request in 
regard to his claimed cardiovascular 
disability.  After the hearing is 
conducted, or in the event the hearing is 
canceled or the Veteran otherwise fails to 
appear, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


